Citation Nr: 0712494	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder involving schizophrenia and/or 
schizoaffective disorder.

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for skin rashes with 
associated numbness, to include as due to an undiagnosed 
illness. 

4.  Entitlement to an effective date prior to April 16, 2004, 
for the award of pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to August 
1989 and from February 1991 to April 1991, which included 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which adjudicated the issues on appeal.  

The Board notes that an unappealed August 1991 rating 
decision denied service connection for a nervous condition 
involving a paranoid personality.  The veteran is now seeking 
service connection for an acquired psychiatric disorder 
involving schizophrenia and/or schizoaffective disorder.

The Board notes that a claim for service connection for 
schizophrenia and/or schizoaffective disorder is not the same 
as her claim for service connection for a personality 
disorder.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) 
(holding that a newly diagnosed disorder, even if medically 
related to a previously diagnosed disorder, is not the same 
claim for jurisdictional purposes when it has not been 
previously considered).  Therefore, the Board will adjudicate 
this claim on the merits without determining whether new and 
material evidence has been submitted since the final August 
1991 rating decision. 

The Board also notes that service connection has been 
established for post-traumatic stress disorder (PTSD).  Since 
this is also a separation claim, the Board will not discuss 
the veteran's PTSD when adjudicating her claim for service 
connection for acquired psychiatric disorder involving 
schizophrenia and/or schizoaffective disorder.
FINDINGS OF FACT

1.  A disability involving schizophrenia and/or 
schizoaffective disorder was incurred in service. 

2.  The veteran's complaints involving skin rashes with 
associated numbness have been attributed to a known clinical 
diagnosis of cherry angioma.

3.  Cherry angioma was first diagnosed many years after 
service and has not been linked by competent medical evidence 
to service.  

4.  The veteran does not have objective indicators of a 
chronic disability involving memory loss.

5.  The veteran first filed a claim for pension benefits on 
April 16, 2004.

6.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
prior to April 16, 2004.


CONCLUSIONS OF LAW

1.  A disability involving schizophrenia and/or 
schizoaffective disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R.      §§ 
3.303, 3.307, 3.309 (2006).

2.  A disability involving memory loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.317 (2006).

3.  A disability involving skin rashes with associated 
numbness was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.317 (2006).

4.  The criteria for an effective date prior to April 16, 
2004, for the grant of pension benefits have not been met.  
38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disorder 
Involving Schizophrenia and/or 
Schizoaffective Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In addition, certain chronic diseases such as psychoses may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  When aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.; see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records for her 
first period of service show that she was seen on one 
occasion in September 1985 for confusion secondary to 
questionable situational reactions.  However, the remainder 
of these records make no further reference to psychiatric 
problems. 

The veteran served in Saudi Arabia during her second period 
of active duty from February 1991 to April 1991.  In a Report 
of Medical History associated with her separation examination 
report dated in March 1991, the veteran reported receiving 
psychiatric treatment for depression due to having been 
separated from her husband in 1986.  However, a clinical 
evaluation at that time revealed no psychiatric problems.  

On April 13, 1991, the same month she was discharged from 
service, the veteran was seen for complaints of anxiety and 
depression due to an adjustment disorder.  She was then 
hospitalized from April 15, 1991, to April 24, 1991, after 
reporting paranoid and suicidal ideation.  During her 
admission, she expressed concern that others were trying to 
"play games with her."  She also believed that friends' 
statements had "hidden meanings" and that men she had dated 
in the past were out to get her.  The diagnosis was paranoid 
disorder, DNEPTE [did not exist prior to service].  

It is unclear whether the above diagnosis of "paranoid 
disorder" constitutes a personality disorder.  This 
distinction is important, since service connection may not be 
granted for a personality disorder, see 38 C.F.R. 
§§ 3.303(c), while service connection is warranted for a 
psychosis if it becomes manifest either in service or to a 
compensable degree within one year of discharge from service.  
38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the phrase "paranoid disorder" sounds similar to 
an Axis II diagnosis of "paranoid personality disorder," 
for which service connection is not available, the fact that 
it was determined not to have existed prior to service 
constitutes highly probative evidence that it does not 
constitute a personality disorder, but rather an Axis I 
diagnosis for which service connection is available.  

The Board also finds that evidence developed after service 
strongly suggests that the diagnosis of "paranoid disorder" 
in April 1991 was not a personality disorder but rather an 
Axis I diagnosis.  Post-service evidence shows that a 
paranoid personality disorder was diagnosed on only one 
occasion during a VA psychiatric examination in June 1991, 
and that the veteran's psychiatric disorder was eventually 
diagnosed as schizophrenia and/or schizoaffective disorder.  
In this regard, the veteran was hospitalized by VA in July 
1999 for a diagnosis of schizophrenia, chronic, paranoid 
type.  The veteran continued to receive VA psychiatric 
treatment for both schizophrenia and schizoaffective disorder 
from 1999 to 2003.  Since none of these records attributes 
the veteran's symptoms involving anxiety and paranoia to a 
personality disorder, these records provide compelling 
evidence that the veteran's paranoid disorder diagnosed in 
April 1991 was in fact a manifestation of her schizophrenia 
and/or schizoaffective disorder.  

The Board has considered a March 2005 VA psychiatric 
examination report in which a VA examiner determined that the 
veteran's schizoaffective disorder was not incurred in or 
aggravated during active duty.  However, the examiner's 
underlying rationale for this opinion is flawed.  In this 
regard, the examiner explained that "schizoaffective 
disorder is primarily a genetic disorder and also caused by 
as yet unknown factors.  It is as likely as not that 
veteran's diagnosis of schizoaffective disorder would have 
become manifest without her military service."  

In short, the examiner appears to indicate that the veteran's 
schizoaffective disorder may have had its onset during 
service but that it was not caused by service. 

The Board emphasizes, however, that a finding that service 
did not cause the veteran's schizoaffective disorder is not 
relevant to a service connection claim.  Instead, the central 
issue is whether her schizoaffective disorder was incurred 
during her service or became manifest to a degree of 10 
percent within one year of discharge.  The fact that 
schizoaffective disorder may be a genetic disorder, 
manifesting regardless of external circumstances, does not 
preclude a finding of service connection.  Here the record 
strongly suggests that the veteran's schizoaffective disorder 
first became manifest to a compensable degree in April 1991, 
only days after her separation from active duty.  
Unfortunately, it appears that this disorder was misdiagnosed 
at that time as a "paranoid disorder."

VA regulation provides that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service, and that 
presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
In this case, the evidence strongly suggests that the 
veteran's disability due to schizophrenia and/or 
schizoaffective disorder was incurred in service.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran as least as 
likely as not incurred a psychiatric disorder involving 
schizophrenia and/or schizoaffective disorder while on active 
duty in the Persian Gulf.  See Ashley v. Brown, 6 Vet. App. 
52, 59 (1993), citing 38 U.S.C.A.   § 5107(b); 38 C.F.R. § 
3.102.  Accordingly, service connection for a psychiatric 
disorder involving schizophrenia and/or schizoaffective 
disorder is granted.

In any event, even assuming for discussion purposes that the 
veteran's psychiatric disorder involving schizophrenia and/or 
schizoaffective disorder was not incurred in service, the 
March 2005 VA examination report contains a medical opinion 
that this condition was at least aggravated by her service-
connected PTSD, thereby providing an alternative theory for 
granting service connection.  38 C.F.R. § 3.310.  
Nevertheless, the Board finds that service connection for 
this disorder is warranted on a direct basis.  

II.  Memory Loss

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

In this case, the veteran claims that she experiences memory 
loss as a result of an undiagnosed illness from her service 
in the Persian Gulf.  

First, other than the veteran's own statements, there is no 
other objective indicator of a chronic disability involving 
memory loss.  The Board has reviewed the veteran's service 
medical records, VA outpatient treatment records, and private 
treatment records associated with a Social Security 
Administration (SSA) decision, none of which makes any 
reference to a chronic undiagnosed disability involving 
memory loss.  Indeed, the Board places significant probative 
value on a March 2005 VA psychiatric examination report, 
which notes that the veteran was cognitively intact with 
respect to recent and remote memory, thereby providing highly 
probative evidence against the claim.  

While the veteran's statements in support of her claim may 
constitute an objective indicator, the Board places greater 
probative value on the medical records, none of which 
documents the veteran's claim that she experiences memory 
loss.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) 
(the Board must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
veteran.)  Hence, compensation for memory loss is not 
warranted under 38 C.F.R. § 3.317. 

Second, even assuming without deciding that the veteran does 
experience memory loss, it appears that any such memory loss 
is merely a symptom of her diagnosed psychiatric disorders 
involving PTSD, schizophrenia, and schizoaffective disorder.  
Since service connection has been established for these 
psychiatric disorders, any related symptoms such as memory 
loss have been, or will be, considered in evaluating these 
disorders and cannot be assigned a separation disability 
evaluation.  In fact, assigning a separate evaluation for 
memory loss would violate the rule against pyramiding under 
38 C.F.R. § 4.14, which states that the evaluation of the 
"same disability" or the "same manifestation" is to be 
avoided.  See also Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that the symptoms of pain alone does not 
in and of itself constitute a disability for which service 
connection may be granted).

In short, the record does not confirm the veteran's 
complaints of memory loss, and that any such complaints are 
most likely related to her service-connected psychiatric 
disorders.  

The Board finds that the post-service medical record, as a 
whole, provides evidence against this claim.  Unfortunately, 
the veteran's own lay statements are insufficient to prove 
her claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Accordingly, the appeal is denied.

III.  Skin Rashes with Associated Numbness

The veteran claims that she suffers from symptoms involving a 
skin rash over her body with associated numbness as a result 
of an undiagnosed illness from her service in the Persian 
Gulf.  However, since a February 2005 VA examination report 
attributes these symptoms to a diagnosis of cherry angioma 
involving her arms, chest, and abdomen, service connection on 
a presumptive basis is not available under the provisions of 
38 C.F.R. § 3.317, which apply only in cases of an 
undiagnosed illness.  The veteran's illness in this case has 
been diagnosed. 

The Board also finds that service connection for cherry 
angioma is not warranted on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The veteran's 
service medical records make no reference to skin problems 
with associated numbness, thereby providing evidence against 
the claim. 

In fact, the record shows that the veteran first reported 
skin problems with associated numbness in her claim submitted 
in June 1999, approximately eight years after her separation 
for active duty.  VA outpatient treatment records also show 
that the veteran began reporting skin problems to medical 
professionals in 2002, although this condition was apparently 
in remission during such treatment.  Thus, none of these 
records provides a medical opinion concerning the nature or 
etiology of the veteran's claimed skin condition with 
associated numbness.  

It was not until the February 2005 VA examination that the 
veteran was diagnosed with cherry angioma involving her arms, 
chest, and abdomen.  Based on a review of the claims file, 
the examiner provided the following opinion: "The cause of 
cherry angioma is unknown.  [The veteran's] cherry angioma 
lesion were not likely to be cause by or aggravated by her 
active service duty."  This report also provides strong 
evidence against this claim. 

Overall these records show that the veteran's cherry angioma 
was first identified in 2005, approximately 14 years after 
her separation from active duty.  This 14-year period between 
service and the onset of symptoms provides highly probative 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  

More importantly, none of these records provides competent 
medical evidence of a nexus or relationship between the 
veteran's cherry angioma and service.  Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  Indeed, a VA examiner in 
March 2005 reviewed the claims file and determined that this 
condition was not related to service.  This opinion provides 
highly probative evidence against the veteran's claim, as it 
was based on a review of the claims file and has not been 
contradicted by any medical evidence.  See Wray v. Brown, 7 
Vet. App. 488, 493 (1995) (holding that the adoption of an 
expert medical opinion may satisfy the Board's statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for skin rashes with associated numbness.  
Unfortunately, the veteran's own lay statements concerning 
the etiology of this condition are insufficient to prove her 
claim.  See Grottveit and Espiritu, both supra.  Hence, the 
appeal is denied.

IV.  An Effective Date Prior to 
April 16, 2004, for the Award of 
Pension Benefits

The law provides that a veteran of a period of war who meets 
the service requirements and who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct shall be paid a pension.  
38 U.S.C.A. § 1521 (West Supp. 2005).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for pension shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400.

A claim by a veteran for compensation may be considered to be 
a claim for pension; and a claim for pension may be 
considered to be a claim for compensation.  38 C.F.R. § 
3.151(a).  Under 38 C.F.R. § 3.155(a), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

In this case, the veteran filed a VA Form 21-4138, Statement 
in Support of Claim, on April 16, 2004, stating she was 
seeking nonservice-connected pension benefits based on the 
fact that she had been awarded SSA benefits.  

In August 2004, the RO granted pension benefits from May 1, 
2004.  Thereafter, the RO issued a statement of the case in 
which it awarded the veteran's pension back to April 16, 
2004, the date of claim.  The veteran disagreed with the 
effective date and has asserted that her pension should go 
back to July 1995, when she filed a claim for service 
connection for a paranoid disorder. 

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date prior to April 16, 2004, for the grant of 
pension benefits.  Here, the law and regulation state that 
the effective date for a claim for pension will be the date 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, even if 
entitlement arose prior to the date of claim, here, April 16, 
2004, the later date is the controlling date that would be 
the governing consideration in assessing the effective date 
appropriately to be assigned in this case.  The Board is 
bound by the applicable statutes and regulations pertaining 
to VA.  38 C.F.R. § 19.5 (2003).  Accordingly, an effective 
date prior to April 16, 2004, cannot be granted.

The Board has considered the veteran's argument that a claim 
for service connection for a paranoid disorder submitted in 
July 1995 was also a claim for pension benefits.  In other 
words, the veteran has essentially asserted that her claim 
for service connection should be considered a claim for 
pension benefits.  The Board disagrees. 

While the provisions under 38 C.F.R. § 3.151(a) state that a 
claim for compensation may be considered to be a claim for 
pension (and vice versa), the Board finds that the veteran's 
July 1995 claim for compensation cannot also be a claim for 
pension based upon the facts this case.  The regulation 
states that a claim for pension "may be" considered to be a 
claim for compensation, see id.; however, it does not 
indicate that a claim for compensation "will be" or "must 
be" a claim for pension.  Thus, not every claim for 
compensation is a claim for pension and vice versa.  See 
Stewart, 10 Vet. App. at 18 ("Secretary is not automatically 
required to treat every compensation claim as also being a 
claim for pension or vice versa . . . . Rather, the Secretary 
has to exercise his discretion under [38 C.F.R. § 3.151(a)] 
in accordance with the contents of the application and the 
evidence in support of it").

The basis of the Board's decision in this case is due to the 
veteran's clear intent when she submitted her VA Form 21-526 
in July 1995 that she was seeking compensation only.  
Specifically, the veteran crossed out the entire section 
pertaining to pension benefits (items 22A through 25E) 
entitled "IF YOU CLAIM TO BE TOTALLY DISABLED."  From this 
act, only one inference can be drawn: The veteran was only 
seeking compensation benefits at that time.  See Stewart, 10 
Vet. App. at 18-19. 

In Stewart, the Court held that the veteran's application for 
pension benefits was not also a claim for compensation 
benefits, noting that there was no evidence submitted with 
the application for pension that should have caused VA to 
construe it as a claim for compensation.  Specifically, the 
Court noted that the veteran had left blank those portions of 
the application that pertained to a filing for compensation. 

This case is analogous to Stewart in that the veteran crossed 
out those portions pertaining to pension benefits, which the 
Board finds is more compelling as to the veteran's intent 
than if she simply left those portions blank.  In short, the 
Board finds that the veteran's July 1995 application could 
not reasonably be considered as a claim for pension benefits, 
as there is nothing within the four corners of that document 
that showed an intent to file a claim for pension benefits.  
See 38 C.F.R. § 3.151.  

The Board notes that there is nothing in the claims file to 
show that the veteran met the requirements for a retroactive 
effective date for pension benefits.  See 38 U.S.C.A. 
§ 5110(b)(3)(A), (B) (West 2002) (if the veteran was 
prevented, by reasons of a disability which was so 
incapacitating, from applying for pension benefits for a 
period of at least 30 days beginning on the date on which he 
became permanently and totally disabled, the effective date 
will be the date of application for the benefits or the date 
on which he became permanently and totally disabled, provided 
that the veteran applies for a retroactive award within one 
year from such date, whichever is to the advantage of the 
veteran)

Based upon the reasons stated above, the Board finds that 
preponderance of the evidence is against the grant of an 
effective date prior to April 16, 2004, for the grant of 
pension benefits, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



V.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  

In particular, letters by the RO dated in December 2003 and 
December 2004 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
her claims; (2) informed her about the information and 
evidence that VA will seek to provide; (3) informed her about 
the information and evidence she is expected to provide; and 
(4) requested that she provide any evidence in her possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  
These records include service medical records, VA inpatient 
and outpatient treatment records, and records associated with 
her claim for SSA benefits.  

The Board also finds that a VA examination is not necessary 
to determine whether her claimed disability involving memory 
loss is related to service.  VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006)

Since the record does not contain an objective indicator of 
memory loss, other than her own statements, the veteran has 
not satisfied the first element under McLendon involving a 
current disability or recurrent symptoms of a disability.  

Lastly, there is no indication in the record that any 
additional evidence, relevant to the effective date claim 
decided herein, is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA and the Court.

ORDER

Service connection for an acquired psychiatric disorder 
involving schizophrenia and/or schizoaffective disorder is 
granted.

Service connection for memory loss, to include as due to an 
undiagnosed illness, is denied.

Service connection for skin rashes with associated numbness, 
to include as due to an undiagnosed illness, is denied. 

An effective date prior to April 16, 2004, for the award of 
pension benefits is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


